Exhibit 99.1 Severn Bancorp, Inc. FOR IMMEDIATE RELEASE Contact: Thomas G. Bevivino Chief Operating Officer & Executive Vice President Email: tbevivino@severnbank.com Phone: 410.260.2000 Severn Bancorp Announces First Quarter Earnings Annapolis, MD – Severn Bancorp, Inc., (Nasdaq: SVBI) parent company of Severn Savings Bank, FSB (“Severn”), today announced net income of $472,000 or $.00 per share for the first quarter of 2012, a small increase of$25,000, or 6%compared to net income of$447,000, or $.00 per share for the first quarter of 2011.Earnings per share is calculated using net income available for common shareholders, which is net income less preferred stock dividends. “Although Severn was able to generate a modest profit for this first quarter, we realize we still have tremendous work ahead of us.Our real estate market continues to be sluggish, but we remain confident that a recovery will be taking place.Severn continues to broaden its focus as a community bank, offering a full complement of banking products to its Anne Arundel County market.”Mr. Hyatt continued “We remain confident in our ability to advance strategic initiatives, serve the residents and businesses of Anne Arundel County and deliver better returns to our shareholders over the long term.” About Severn Savings Bank: Founded in 1946, Severn is a full-service community bank offering a wide array of personal and commercial banking products as well as residential and commercial mortgage lending. It has assets of approximately $900 million and four branches located in Annapolis, Edgewater and Glen Burnie, Maryland. The bank specializes in exceptional customer service and holds itself and its employees to a high standard of community contribution. Severn is on the Web at www.severnbank.com. # # # Forward Looking Statements In addition to the historical information contained herein, this press release contains forward-looking statements that involve risks and uncertainties that may be affected by various factors that may cause actual results to differ materially from those in the forward-looking statements.The forward-looking statements contained herein include, but are not limited to, those with respect to management’s determination of the amount of loan loss reserve and statements about the economy.The words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “will,” “would,” “could,” “should,” “guidance,” “potential,” “continue,” “project,” “forecast,” “confident,” and similar expressions are typically used to identify forward-looking statements.Severn’s operations and actual results could differ significantly from those discussed in the forward-looking statements.Some of the factors that could cause or contribute to such differences include, but are not limited to, changes in the economy and interest rates both in the nation and in Severn’s general market area, federal and state regulation, competition and other factors detailed from time to time in Severn’s filings with the Securities and Exchange Commission (the “SEC”), including “Item 1A. Risk Factors” contained in Severn’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011. Severn Bancorp, Inc. Selected Financial Data (dollars in thousands, except per share data) (Unaudited) For the Three Months Ended March 31, December 31, September 30, June 30, March 31, Summary Operating Results: Interest income Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Non-interest expense Income (loss) before income taxes Income tax expense (benefit) Net income (loss) Per Share Data: Basic earnings (loss) per share $-0.13 Diluted earnings (loss) per share $-0.13 Common stock dividends per share $- $- $- $- $- Average basic shares outstanding Average diluted shares outstanding Performance Ratios: Return on average assets 0.05% 0.12% 0.06% -0.09% 0.05% Return on average equity 0.45% 1.01% 0.52% -0.80% 0.44% Net interest margin 3.27% 3.27% 3.32% 3.39% 3.48% Efficiency ratio* 66.99% 64.84% 60.76% 60.37% 58.57% * The efficiency ratio is general and administrative expenses as a percentage of net interest income plus non-interest income As of March 31, December 31, September 30, June 30, March 31, Balance Sheet Data: Total assets Total loans receivable Allowance for loan losses Net loans Deposits Borrowings Stockholders' equity Bank's Tier 1 core capital to total assets 13.1% 13.0% 12.4% 12.3% 12.1% Book value per share Asset Quality Data: Non-accrual loans Foreclosed real estate Total non-performing assets Total troubled debt restructurings Total non-accrual loans to net loans 4.4% 4.5% 5.0% 5.7% 6.0% Allowance for loan losses Allowance for loan losses to total loans 3.7% 3.6% 4.1% 4.1% 3.7% Allowance for loan losses to total non-performing loans 87.3% 82.5% 85.2% 73.9% 65.0% Total non-accrual loans to total assets 3.3% 3.5% 3.8% 4.5% 4.6% Total non-performing assets to total assets 5.5% 5.7% 5.9% 6.3% 6.6%
